Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, and response filed May 12, 2022 have been received and entered into the case. 

Status of the Claims 
	Claims 32-43 are currently pending.
Claims 32, 35, 36, 38 and 39 are amended.
	Claims 40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-31 are cancelled.
Claims 42 and 43 are new.
	Claims 32-39 and 41-43 have been considered on the merits. 

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 32-39 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gratzer (US 2013/0028981 A1, priority to Feb. 26, 2010) (ref. of record) in view of Squillace (US 2007/0260109 A1) (ref. of record) evidenced by Cartmell et al. (Tissue Engineering, 2004).
With respect to claims 32 and 41, Gratzer teaches a method of decellularizing a tissue by immersing the tissue in a solution containing Triton™ X-100 (a detergent and a non-ionic octylphenol ethoxylate) followed by immersing the tissue in a solution containing tributyl phosphate (TnBP) (Fig. 1 and 0006-0015).  With respect to claims 32 and 37, Gratzer teaches the method of decellularization is used for arteries and veins (0015, 0102, 0104, 0112 and 0113).
With respect to claim 33, Gratzer teaches the method where one or more of the solutions contains DNase (Fig. 1).  With respect to claim 34, Gratzer teaches the method where the DNase is DNase I (Table A).  
With respect to claim 35, Gratzer teaches the method where the treatment is performed at least twice (Fig. 1).  Specifically, Fig. 1 shows two treatments with Triton™ X-100 and two treatments with TnBP with a washing step between the two different treatments.  
Claim 39 contains a wherein clause that recites the intended result of the method rather than requiring an additional step be performed.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Therefore, since the claim only recites the results of the steps, then art reading on claimed method in claim 32 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.  Gratzer teaches the method of claim 32 and in additional support, teaches the decellularized tissue is substantially free of nucleic acids (would understood to be free of nuclei) and one or more major histocompatibility molecules including HLA-A,B,C (class I antigens) (0019 and 0022).  
With respect to claim 38, Gratzer teaches the detergent can be 0.2-3% (v/v) and Triton™ X-100 (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) (0011 and 0013) and teaches a decellularizing method using 1% Triton X-100 (0132) and 1% TnBP (0135 and 0178).  Although, Gratzer does not explicitly teach the method of decellularizing a blood vessel with the claimed concentrations, it would have been obvious to one of ordinary skill in the art based on these teachings of Gratzer to arrive at the claimed concentrations of 1% 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol and 1% TnBP of claim 38.  
Gratzer does not teach the method where the decellularization solutions are perfused through the blood vessel as recited in claim 32.  However, Squillace teaches a similar method of decellularizing an allograft or xenograft to remove the cells within a vascular tissue matrix and to reduce potential harmful organisms to create a graft suitable for human implantation and using Triton™ X-100 and TnBP as detergents and emulsifying agents (abstract, 0128, 0147 and 0157).  Squillace further teaches the decellularizing method by perfusing the solution through the blood vessels to remove cells and cellular debris (0190).  Squillace teaches perfusion of venous walls allows for shorter treatment times (0184).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gratzer in such a way that the decellularization solutions are perfused for the purpose being able to decellularize vessel tissues.  One of ordinary skill in the art would have been motivated to modify the teachings of Gratzer so that the decellularization solutions are perfused through the blood vessel for the benefit of having short treatment times as taught by Squillace.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the teachings of Gratzer in such a way that the decellularization solutions are perfused through the blood vessel, since similar decellularizing methods using Triton™ X-100 and TnBP as a detergents were known to perfuse the decellularization solutions through the blood vessel as taught by Squillace.
Gratzer does not teach the washing step performed between the treatments of the two different solutions is performed with phosphate buffer saline (PBS) as recited in claim 36.  However, Squillace teaches a similar method of decellularizing an allograft or xenograft to remove the cells within a vascular tissue matrix and to reduce potential harmful organisms to create a graft suitable for human implantation and using Triton™ X-100 as a detergent and emulsifying agent where phosphate buffered saline (PBS) is used as a rinsing agent (abstract, 0128, 0147 and 0157).  In further support, Gratzer teaches wash steps with sterile water and Hanks/HEPE physiological buffer, and a final rinse in PBS.  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Gratzer in such a way that the wash steps are performed with PBS for the purpose being able wash the decellularized tissue between treatments.  Furthermore, it would have been obvious to one skilled in the art to have further modified Gratzer such that the washing is performed with PBS, since similar decellularizing methods using Triton™ X-100 as a detergent were known to use PBS as the washing solution as taught by Squillace.  Such a modification merely involves the substitution of one known washing solution for another for the washing of tissue during a decellularization method using a detergent.
Although, Gratzer teaches treating the in the decellularization solution for 48 hours (Fig. 1) and Squillace teaches the method where the vascular graft is contacted with an oxidizing sterilant and a cleaning solution for less than 8 hours (0179-0181), neither Gratzer nor Squillace explicitly teach treating or perfusing the vessel for about 2 to 12 hours per gram of tissue of the vessel as recited in claim 42 or where the perfusion and washing are performed for up to about 12 to 72 hours per gram of tissue of the vessel as recited in claim 43.  Even though neither Gratzer nor Squillace teach the range of times per gram of tissue for perfusing and washing the vessels recited in claims 42 and 43, one of ordinary skill in the art would recognize that the time of treating or perfusing the vessel with the decellularization and washing solutions is a result effective variable and that the amount of time to the different solutions would be matter of routine optimization as evidenced by Squillace and Cartmell.  Squillace reports that cell-removal is time dependent (0131) and that improved perfusing methods shorten the time of decellularization (0184).  Cartmell reports longer treatment times for larger tissues (abstract and pg. 1066 Col. 1 para. 4).  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.



Response to Arguments 
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102 and § 102, Applicant argues that Gratzer does not teach or suggest perfusing the blood vessel with the first and second solution as amended claim 32 (Remarks pg. 15 para. 1 and 2 and pg. 16 para. 5).  The Applicant’s amendments limiting claim 32 so that the solutions are perfused in the vessel necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Gratzer failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
Applicant further argues that Gratzer focuses on methods of decellularization of human dermis and does not disclose any working examples of decellularizing blood vessels and the decellularization process disclosed by Gratzer uses a different solutions including one with Triton X-100 followed by a cleaning solution containing tri-n-butyl phosphate (TnBP) (Remarks pg. 15 para. 2).  However, this argument was not found to be persuasive, since Gratzer teaches the method can be used for vessels (0015, 0102, 0104, 0112 and 0113). Furthermore, a preferred embodiment does not constitute a teaching way from a nonpreferred embodiment (MPEP 2123).
Applicant argues that the present method uses perfusion which decellularizes the vessel from the inside out as described in para. 0058 and provides successful decellularization in working examples (Remarks pg. 15 last para. to pg. 16 first para.). The Applicant’s amendments limiting claim 32 so that the solutions are perfused in the vessel necessitated the withdrawal of the previous rejections.  However, this new limitation is addressed in the new rejection.


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632